DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Examiner has not issued an election/restriction requirement in the current application as it appears that all claims are drawn to figures 2A-2C. If Applicant were to amend the claims to read upon different figures than an election/restriction requirement would issue. If Applicant believes that the current claims, not Applicant’s amendment after this office action, are not drawn to figures 2A-2C Applicant will need to state that on the record. Thus, if Applicant amends the claims to read upon a figure other than figures 2A-2C a restriction by original presentation may issue.
Priority
Acknowledgment is made of applicant’s claim for foreign priority (x2 documents) under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/091,009 (US 2016/0300952) (US 10,693,013) filed on May 17, 2016,


Information Disclosure Statement
Applicant has not filed an IDS in the current Application. Examiner has found several applications, PGPubs, and Patents that relate to the subject matter of the current application. See PTO-892. Examiner reminds Applicant of their duty to disclose under 37 CFR 1.56. 

Drawings
Any and all drawing corrections required in the parent application, 15/091,009, are required to be made in this continuation application. If Applicant has already incorporated said corrections, or no corrections were required, Applicant may make a statement to that effect. 

Specification
Any and all specification corrections required in the parent application, 15/091,009, are required to be made in this continuation application. If Applicant has already incorporated said corrections, or no corrections were required, Applicant may make a statement to that effect. 

	
	
	
 

Claim Objections
Claim 1 objected to because of the following informalities:  
The limitation 
a second conductor wherein an angle between
should read
a second conductor[,] wherein an angle between
Appropriate correction is required.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-16 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the following elements:
1) a source;
2) a drain;
3) an semiconductor layer with a channel, a source, and a drain region; and at least a
4) a gate (Applicant has claimed element 420, element 420 is not a gate it is a gate electrode);
All of these elementsare critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Applicant’s specification is directed to a TFT oxide semiconductor transistor. Applicant’s claims are directed to a transistor. The above elements are essential to a transistor. Therefore, the disclosure does not enable one of ordinary skill in the art to practice the invention without the above elements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2014/0106504 A1) (“Yamazaki”), in view of Chang et al. (US 2010/0270627 A1) (“Chang”).

    PNG
    media_image1.png
    458
    638
    media_image1.png
    Greyscale

Regarding claims 2-4, Yamazaki teaches:
Regarding the limitation,
a first insulator; a second insulator; a third insulator, and

wherein the second insulator is formed thinner in a region overlapping with a side surface of the second conductor with the third insulator interposed therebetween
The claim does not differentiate a structural difference between each of the insulators. As best Examiner understands this these layers are directed to Applicant’s figure 2A-C, where the first insulator is 406c, the second insulator is 404a, and the third insulator is 412. 
	According to Yamazaki element 112 is a gate insulating layer. Yamazaki teaches in ¶ 0076, that the gate insulator 112 can be made of a stacked structure comprising a plurality of materials including: aluminum oxide, magnesium oxide, silicon oxide, silicon oxynitride, silicon nitride oxide, silicon nitride, gallium oxide, germanium oxide, yttrium oxide, zirconium oxide, lanthanum oxide, neodymium oxide, hafnium oxide, and tantalum oxide. This list of materials is the same material that can be used to form Applicant’s first, second, and third insulating layers. See Applicant’s ¶¶ 0061-62, and 0230-33. Thus, Yamazaki teaches, and it would have been obvious for one of ordinary skill in the art using routine skill in the art as strongly suggest by Yamazaki, to make the claimed gate insulating layer comprising at least three insulating layers from the limited list of taught materials. Thus, in view of Yamazaki this limitation is obvious.
	Regarding the limitation,
first insulator, and 
wherein the second insulator is formed thinner in a region overlapping with a side surface of the second conductor with the third insulator interposed therebetween

Yamazaki also teaches:
a first conductor (108a or 108b); and 
wherein an angle (A) between a side surface of the first insulator (B) and a top surface of the first conductor (C) is greater than 0° and less than 90° (an acute angle is shown),

Yamazaki does not explicitly teach:
a second conductor[,]
the gate insulating layer overlaps with a bottom surface of the second conductor.

This is because Yamazaki teaches a gate electrode, but not a gate conductor. It is Examiner’s understanding based upon the dependent claims that the second conductor being claimed is Applicant’s figure 2 element 420. 
However, as stated in the non-final office action of the parent Application, 15/091,009, dated September 5, 2019 on page 8 in discussing claim 6, it would have been obvious to one of ordinary skill in the art that one would need to add a conductor to the gate (here the gate 114 of Yamazaki). An example of this is shown in the abstract drawing of Chang, where the conductor 252 is contacting the gate 238. It would have been obvious because one of ordinary skill in the art knows that in order for the transistor to work properly one needs to make an electrical 

Yamazaki does not explicitly teach:
the gate insulating layer overlaps with a bottom surface of the second conductor.
This limitation is directed to how Applicant’s 420 overlaps with Applicant’s 406c/412c/404a. The combination of references does not explicitly teach this limitation. However, the purpose of the second conductor is to provide electrical connection to the gate. How much the second conductor overlaps with the gate, and therefore, the gate insulating layer is a matter of optimization. There are several factors that come into play in size of the second conductor. The first is how good the overlay is. Overlay is the ability to place one item on top of anther accurately.  If you do not have good overlay control then you will want to make the elements connecting together bigger. That way you even if you misalign the elements they are large enough that they will still electrically contact each other. Thus, you would want some overlap in this situation. However, at the same time you want to make your electrical connections as small as possible to reduce resistance and potentially parasitic capacitance. Ideally you would want a good connection as shown in Chang’s abstract drawing. However, as stated above this is dependent upon one ability to control process parameters. Thus, while the prior art does not show the above limitation it would be a matter of optimization, and it would have been obvious that if ones process was not optimized then in order to make sure they had a good electrical connection they would make the second conductor exceedingly large such that it 
For all the above reasons these claims are obvious in light of the prior art. 
Regarding claims 5-7,
wherein the angle is greater than 75° and less than 90°.
Applicant’s specification provides no explanation of the criticality of the above limitation, or any unexpected results arising from this limitation. Therefore, under MPEP 2144.04(IV)(B) this limitation is merely considered a change of shape. If this shape is significant Applicant will need to explicitly point to where in the originally filed specification it is significant.
Regarding claims 8-13, Examiner annotated figure below shows:
wherein a length t2 (D) between the first conductor (C) and a second conductor (B) is at least greater than a length L2 (F) between the first conductor (C) and a third conductor (E).
While the measurements are not shown it would have been obvious to one of ordinary skill in the art using routine skill in the art following the teachings of Yamazaki that the relationship above is a matter of routine optimization in the art. This is because t2 is a result effective variable based upon the thickness of 110a/b, 112, 114, and 116, and distance L2 is a result effective variable based upon how small one can make the channel (it is noted that L2 is effective the channel of the transistor). Miniaturization of transistor are primarily focused on decreasing the channel L2, and not necessarily in shrinking the height t2 of the device. Therefore, it would have been obvious to one of ordinary skill in the art that t2 would be larger than L2 and the amount larger would depend on the thickness of each of the above stated layers. Thus, these limitations would have been obvious to one of ordinary skill in the art. 


    PNG
    media_image2.png
    499
    655
    media_image2.png
    Greyscale

Regarding claims 14-16, Examiner annotated figure above shows:
wherein the first conductor (C) functions as one of a source and a drain of the transistor (C is a source or a drain), and 
wherein the third conductor (E) functions as the other of the source and the drain of the transistor (E is a drain or a source).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.